DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-24 were previously pending in the instant application.  Applicant’s amendment filed February 2, 2021, has been entered in full.  Claim 1 has been amended.  No claims have been cancelled or added.  Accordingly, claims 1-24 are now pending in the instant application.

Response to Arguments
Applicant traverses the previous rejections under 35 U.S.C. 102, arguing that the previously-cited prior art does not disclose all elements of the presently claimed invention (Remarks filed February 2, 2021, hereinafter Remarks: Pages 6-7).  Examiner respectfully disagrees, as explained further in the responses and rejections below.

Regarding claim 1, Applicant argues that Katzir does not disclose that “the first image of the structure is an acquired image of sample that includes the structure” or that “the second image is an acquired image of the sample that includes the structure” (Remarks: Page 6).  Applicant notes that Katzir discloses mapping that “is performed between a design-based representation of a metrology object and an image-based (Remarks: Page 6), notes Katzir’s disclosure that design-based representations can be “design data characterizing the specimen, including one or more of the following: the physical design layout (e.g., CAD clip) of the specimen, a raster image and a simulated image derived from the design layout” (Remarks: Page 6; citing [0051] of Katzir).  Applicant then argues that “[e]ach of the potential design-based representations are simulated images and not acquired images” and that Katzir therefore fails to disclose claim 1 (Remarks: Page 6).
The disagreement between Applicant and Examiner appears to be rooted in differing interpretations of the term “acquired image”.  Applicant apparently believes that the scope of “acquired image” does not include a design-based image of the sort taught by Katzir.  Examiner respectfully disagrees.  
The words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification.  MPEP 2111.01.  The plain meaning of “acquired” is received or obtained.  This plain meaning is not inconsistent with the specification.  For example, [0039] of the specification (as published) states that method 301 of Figure 3 “may receive or obtain an input image that includes one or more features, e.g., a TEM image”.  In another example, [0025] states that “one or more images of a sample is obtained by the imaging platform” and later refers to “the one or more acquired images”.  Accordingly, the term “acquired image” covers any image that has been received or obtained.  
As Applicant has noted, the design data of Katzir may be an image ([0051]).  These design data images have been received or obtained within a memory (e.g. [0051]; also see e.g. [0046], Figure 1, design data server 110).  Therefore, the 
Examiner additionally notes that there are numerous examples of the term “acquired” (and its alternative forms) being used to describe obtained or received design data in the related art.  For example, ‘Arjavac’ (US 9,576,772 B1) describes acquiring CAD data at step 13 of Figure 1A; ‘Ishikawa’ (US 2011/0296362 A1) describes a “design layout data read part 21” that acquires design layout data from a storage apparatus (e.g. [0057], Figure 1); ‘Onishi’ (US 2019/0080445 A1) describes acquiring design data of an inspection part (e.g. [0021]); ‘Bhattacharyya’ (US 2016/0275672 A1) describes acquiring a portion of design data (e.g. [0066]); and ‘Ha’ (US 10,733,744 B2) describes acquiring design data from a storage medium or by generating the design data (Column 14, lines 5-25).

Regarding claim 11, Applicant argues that Katzir does not disclose the features of the claim, that Examiner did not reference any portion of Katzir in support of his rejection, and that amended claim 1 is therefore allowable over the prior art previously mapped to claim 11 (Remarks: Pages 6-7).  Examiner respectfully disagrees.
Claim 1 requires segmenting a first image into one or more classes to form a segmented image, and associating at least one class of the segmented image with a second image.  In the previous Office Action, Examiner mapped the inspection image of Katzir to the claimed first image and mapped the design-based image of Katzir to the claimed second image.  

Claim 1 further requires performing metrology on the second image.  As explained above, the rejection of claim 11 changed the mapping of the “second image” from the design-based image of Katzir to the inspection image of Katzir.  Accordingly, Examiner’s previous rejection of claim 11 further cited to paragraphs [0083] and Figure 5, which describe performing metrology on the inspection image (rather than the design image), thereby ensuring that the alternative mapping for claim 11 addressed all limitations of the claim.
 Therefore, Examiner’s previous rejection clearly demonstrated that the disclosure of Katzir falls within the scope of claim 11.  Furthermore, since the inspection image of Katzir falls within the scope of an “acquired image” as discussed above, the alternative mapping of claim 11 also reads on amended claim 1.

Regarding claim 13, Applicant asserts that “Katzir fails to disclose the features of claim 13” (Remarks: Page 7).  Applicant appears to base this assertion on an analogy between the amended language of claim 1, which requires an “acquired” image, and the language of claim 13.  However, claim 13 has not been amended to recite an acquired image, and Katzir does teach an acquired image as explained above.  For at least these reasons, Applicant’s arguments are respectfully non-persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities: “a” should be inserted before “sample” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-6, 9-17, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘Katzir’ (US 2018/0268098 A1).
Regarding claim 1, Katzir discloses a method (see e.g. Figures 2-3 and mapping below) comprising:
segmenting a first image (Note: there are at least two alternative mappings of Katzir that read on the claimed invention; Mapping A: the “first image” is an inspection image and the “second image” is a design image; Mapping B: the “first image” is an inspection image and the “second image” is that same inspection image; Either mapping reads on the claimed invention, as shown further below) of structure into one or more classes to form an at least partially segmented image ([0088], Figure 3, step 304, an inspection image of a specimen is segmented to form an at least partially segmented image identifying contiguous regions corresponding to different metrology objects; e.g. Figure 6 and [0095] et seq., additional attributes are assigned to each of the segments/objects; Several different aspects of the disclosure fall within the scope of the claimed segmentation “into one or more classes”; In one example, a unique identifier is assigned to each segmented object in the image, thus segmenting the image into one or more unique classes, one for each object – see [0089]; In another example, segments in the image are assigned to one or more attribute classes and/or parent child relationship classes – see e.g. [0096], Figure 6), wherein the first (Note: the BRI of “acquired image” includes a received or obtained image; e.g. [0051], the inspection image has been received or obtained in memory; also see e.g. [0056], where inspection image data are received by metrology system);
associating at least one class of the at least partially segmented image with a second image of the structure (Mapping A: e.g. [0089], Figure 3, steps 206-208, each segment of the inspection image is matched with a corresponding segment of a second, design image and the corresponding segments are assigned the same unique identifier; e.g. [0096], Figure 6, corresponding attributes are also associated between the inspection image and the design image; Mapping B: the inspection image mapped to the “first image” above can also be the “second image”; Note that this interpretation is explicitly contemplated in dependent claim 11; The segmentation of an image is, by definition, associated with that same image; I.e., in a case where the inspection image of Katzir is mapped to both the first and second images of the claimed invention, then the classes produced via segmentation of the inspection image of Katzir (acting as the “first image”) are associated with that same inspection image (acting as the “second image”)), wherein the second image is an acquired image of the sample that includes the structure (Mapping A: Note: the BRI of “acquired image” includes a received or obtained image; e.g. [0051], design-based representation of specimen/sample, which may be an image, has been received or obtained in memory; also see e.g. [0056], where design data is received along with inspection data from metrology tools; Mapping B: see previous explanation of why the inspection image is an “acquired image” of the sample that includes the structure, which was provided above with respect to the “first image”); and
performing metrology on the second image based on the association with at least one class of the at least partially segmented image (Mapping A: e.g. [0097], Figure 2, step 208, metrology is performed using the association/mapping; [0082]-[0083] and Figure 5 give examples of the metrology operation, which include a ‘Distance from image to design’ measurement that measures a distance between segments in the inspection and design images based on their centers of gravity (508 and 509) or their edges (510 and 511); Mapping B: e.g. [0083] and Figure 5, the ‘Distance from image to design’ metrology measurements are performed on the inspection image based on the segmentation).

Regarding claim 2, Katzir discloses the method of claim 1, and further discloses that associating at least one class of the at least partially segmented image with the second image includes associating on a pixel by pixel basis the at least one class of the segmented image with the second image (Mapping A: e.g. [0089], “each segmented metrology object and pixels thereof can be assigned with the same unique identifier as of corresponding metrology design object” (emphasis added); also see registration at Figure 3, step 302; Mapping B: As explained in the rejection of claim 1, if the first and second image are the same, then the segmentation of the first image will be associated on a pixel by pixel basis with the second image by definition; Furthermore, the classes assigned to the segmentation of the first image – as described in Mapping A above – will also be associated on a pixelwise basis with the second image).

Regarding claim 3, Katzir discloses the method of claim 2, and further discloses that the at least one class is a key points class that designates key features of structure included in the second image (e.g. [0097], the object classes that segments are assigned to are key features of structure in the design, for which metrology measurements will be carried out; Therefore, the object features are key points classes that designate key features of structure included in the second image; Also see e.g. Figures 5 and 6, where key features/attributes of the objects are identified and used for metrology measurements).

Regarding claim 4, Katzir discloses the method of claim 2, and further discloses that performing metrology on the second image based on the association of at least one class of the at least partially segmented image includes placing an edge finder on the second image based on the location of the at least one class (Mapping A: e.g. [0082]-[0083], Figure 5, several of the exemplary metrology operations include finding an edge of a particular object in the design/second image and comparing its location to an edge of the corresponding object in the inspection/first image, such as at 510-513; also see e.g. [0068] and Figure 4, where the edge measurement is based on a polygon shape attribute; Mapping B: e.g. [0083], Figure 5, at least some of the metrology operations include finding an edge of a particular object class location in an inspection image, such as at 510-511).

Regarding claim 5, Katzir discloses the method of claim 1, and further discloses that segmenting a first image into one or more classes includes classifying each pixel of the first image as belonging to one or more classes of a plurality of classes (e.g. [0088], global segmentation is performed to divide image into groups of pixels belonging to the same object; As noted above with respect to claim 1, various aspects of Katzir’s disclosure read on the “classes”; In one example, there are a plurality of classes with each class corresponding to a unique object – [0089]; In another example, the image is segmented into a plurality of different attribute classes – Figure 6).

Regarding claim 6, Katzir discloses the method of claim 5, and further discloses that the plurality of classes comprises (As noted above and at [0088]-[0089], in at least some examples each segmented object represents a class; [0096], Figure 6, the object classes comprise a number of different attributes in a parent/child relationship) a structure body ([0096], Figure 6, attributes include a FOV; e.g. [0064], an “FOV” is “indicative of the extent of observable range or scope on the design data and/or the image data within which subsequent objects and operations can be defined”; Accordingly, FOV indicates the a region corresponding to the object/structure, i.e. the object/structure’s body), a structure ([0096], Figure 6, attributes include a polygon; e.g. [0068], Figure 4, polygon defines a object/structure boundary), and key points, wherein the key points indicate key features of the structure for a basis of metrology ([0096], Figure 6, attributes include a center of gravity (CoG); e.g. [0082]-[0083], Figure 5, such CoGs are key features of structure used as a basis of metrology, as illustrated at 508 and 509).

Regarding claim 9, Katzir discloses the method of claim 1, and further discloses that performing metrology on the second image based on the association of at least one class of the segmented image includes placing boundary locating analytics on the first image based on the location of the at least one class (Mapping A: [0097], metrology operations are performed using mapping between inspection/first and design/second images; [0082]-[0083], Figure 5, such metrology operations include ‘Distance from image to design’ measurements that require finding edges of an object at corresponding locations in the inspection/first and design/second images – see 510 and 511; This identification of the edge is within the scope of “boundary locating analytics”; also see e.g. [0068] and Figure 4, which further describe measurements based on found edges; Mapping B: [0083], Figure 5, metrology operations include ‘Distance from image to design’ measurements that require finding edges of a particular object’s location in the inspection image – see 510 and 511; This identification of the edge is within the scope of “boundary locating analytics”).

Regarding claim 10, Katzir discloses the method of claim 9, and further discloses that the boundary locating analytics is selected from one of an edge finder algorithm (e.g. [0068], [0083], edges are found, such as via a linear fit, in order to perform measurements; This finding of an edge falls within the scope of an “edge finder” algorithm), an active contour algorithm, and an image recognition algorithm.

Regarding claim 11, Katzir discloses the method of claim 1, and further discloses that the first and second images are the same image (See rejection of claim 1, Mapping B).

Regarding claim 12, Katzir discloses the method of claim 1, and further discloses that the first and second images are separate, registered images of the same structure (See rejection of claim 1, Mapping A; [0086]-[0087], first/inspection and second/design images are separate and are registered together; also see e.g. Figures 5-6, which illustrate aspects of the separate images).

Regarding claim 13, Examiner notes that the claim recites a charged particle microscope system for performing metrology on obtained images, the system comprising:
an imaging platform to obtain one or more images of part of a sample, each of the one or more images including structure;
a controller coupled to the imaging platform to at least perform metrology on the structure in at least one of the images, the controller, coupled to or including non-

Katzir discloses the method of claim 1 – see above.
Katzir also discloses implementing its method as a charged particle microscope system for performing metrology on obtained images (e.g. system of Figure 1; e.g. [0057] teaches use of various charged particle microscopes as metrology tool), the system comprising:
an imaging platform (Figure 1, metrology tool 114) to obtain one or more images of part of a sample (e.g. [0056]-[0057], data from metrology inspection tools, such as SEM, are transmitted to metrology system 100; e.g. [0046], such metrology tools image a specimen; also see e.g. [0005], [0049]), each of the one or more images including structure (e.g. Figure 5, the specimen – and images thereof – includes various structure);
a controller (Figure 1, processing circuitry 102) coupled to the imaging platform (e.g. Figure 1, dashed arrows; also see e.g. [0049]) to at least perform metrology on the structure in at least one of the images (e.g. Figure 2, step 208), the controller, coupled to or including non-transitory, computer readable medium including code, that when executed by one or more cores, causes the controller to: perform the method (e.g. [0047]).

Accordingly, Katzir also discloses the system of claim 13.
Regarding claim 14, Examiner notes that the claim recites features that are substantially the same as features recited in claim 2.  Katzir discloses the features of claim 2 – see rejection above.  Accordingly, claim 14 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Katzir for substantially the same reasons as claim 2.

Regarding claim 15, Examiner notes that the claim recites features that are substantially the same as features recited in claim 3.  Katzir discloses the features of claim 3 – see rejection above.  Accordingly, claim 15 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Katzir for substantially the same reasons as claim 3.

Regarding claim 16, Examiner notes that the claim recites features that are substantially the same as features recited in claim 5.  Katzir discloses the features of claim 5 – see rejection above.  Accordingly, claim 16 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Katzir for substantially the same reasons as claim 5.

Regarding claim 17, Examiner notes that the claim recites features that are substantially the same as features recited in claim 6.  Katzir discloses the features of claim 6 – see rejection above.  Accordingly, claim 17 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Katzir for substantially the same reasons as claim 6.
Regarding claims 20-22, Examiner notes that none of these claims were amended in Applicant’s reply filed February 2, 2021.  However, Claims 20-22 do depend from claim 13 and further define its features.  In the previous Office Action (dated November 2, 2020), the rejection of claim 13 referenced the rejection of claim 1 to provide mapping for some features (Pages 8-9).  Applicant’s reply did amend claim 1 to add new features.  This amendment necessitated that Examiner update his rejection of claim 1 in order to address the new features.  The rejections of claims 20-22 have been updated to reflect the changes in the rejection of claim 1.  Therefore, even though the text of claims 20-22 has not been amended, Applicant’s amendment to claim 1 has necessitated an update to the rejections of claims 20-22 because the rejections of claims 20-22 rely on the rejection of claim 13, which relied on the rejection of claim 1 in the previous Office Action.

Regarding claim 20, Katzir discloses the system of claim 13, and further discloses that the code, that when executed, causes the controller to perform metrology on the second image of the structure based on the association of at least one class of the segmented image further includes code that causes the controller to place edge finders on the second image based on the location of the at least one class (Mapping A: [0097], metrology operations are performed using mapping between inspection/first and design/second images; [0082]-[0083], Figure 5, such metrology operations include ‘Distance from image to design’ measurements that require finding edges of an object at corresponding locations in the inspection/first and design/second images – see 510 and 511; e.g. [0068] and Figure 4, the edges can be found via a linear fit; This finding of an edge falls within the scope of an “edge finder”; Mapping B: e.g. [0083], Figure 5, at least some of the metrology operations include finding an edge of a particular object class location in an inspection image, such as at 510-513).

Regarding claim 21, Katzir discloses the system of claim 20, and further discloses that the code, that when executed, causes the controller to place edge finders on the second image based on the location of the at least one class further includes code that causes the controller to establish an area on the second image of the structure based on the location of the at least one class (Mapping A: e.g. [0086]-[0087], the first and second images are registered, which allows placement of objects from the first image into corresponding areas on the second image – see e.g. Figure 5, where a gray area corresponding to the image object is established on the second image including a smaller design object rectangle; also note the ROI in [0080] and Figure 5, 512-513; Mapping B: e.g. [0083], Figure 5, 511, area corresponding to design region with same class as object in inspection/second image is established on the second/inspection image), and further includes code to analyze the second image of the structure inside the area to determine a boundary of the structure within the area (Mapping A: e.g. [0083], Figure 5, boundaries of structure area from first/inspection and second/design images are determined so that a distance between them can be calculated; also see e.g. [0068] and Figure 4; Mapping B: e.g. [0083], Figure 5, 511, boundaries of object structure in inspection/second image that fall within the design object area are determined so that distance from image to design can be calculated).

Regarding claim 22, Katzir discloses the system of claim 21, and further discloses that the determined boundary forms an anchor point for measuring at least a portion of the structure (Mapping A: e.g. [0083], Figure 5, 510, the boundaries determined for the objects from the first/inspection and second/design images serve as anchor points for a distance measurement; also see e.g. Figure 5, 511-513, [0068] and Figure 4; Mapping B: [0083], Figure 5, 511, the determined boundary within the region serves as an anchor point for distance measurement of the structure).

Regarding claim 23, Examiner notes that the claim recites features that are substantially the same as features recited in claim 11.  Katzir discloses the features of claim 11 – see rejection above.  Accordingly, claim 23 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Katzir for substantially the same reasons as claim 11.

Regarding claim 24, Examiner notes that the claim recites features that are substantially the same as features recited in claim 12.  Katzir discloses the features of claim 12 – see rejection above.  Accordingly, claim 24 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Katzir for substantially the same reasons as claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir in view of ‘Karlinsky’ (US 2017/0177997 A1).
Regarding claim 7, Katzir teaches the method of claim 5.
Katzir suggests a variety of segmentation techniques that can be used (e.g. [0088]), but does not explicitly teach classifying each pixel of the first image as belonging to one or more classes of a plurality of classes is performed by a single convolutional neural network.
However, Karlinsky does teach a segmentation process where classifying each pixel of a first image as belonging to one or more classes of a plurality of classes is performed by a single convolutional neural network (e.g. [0112], a trained deep neural network (DNN) is used to perform segmentation resulting in per-pixel labels; e.g. [0053] the DNN can be a CNN; also see e.g. [0056] and Table 1).
Karlinsky further teaches that its CNN is executed by a controller (e.g. [0040], Figure 1, controller 104 executes DNN 112; also see e.g. [0045]).
Karlinsky teaches that its CNN approach is suitable for use in a variety of specimen examining applications, such as segmentation (e.g. [0009], [0017]).
Given that Katzir requires a segmentation, and that Karlinsky teaches a convolutional neural network that can provide the required segmentation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Katzir with the convolutional neural network of Karlinsky in order to improve the method with the reasonable expectation that this would result in a that could provide a required segmentation.  This technique for improving the method of Katzir was within the ordinary ability of one of ordinary skill in the art based on the teachings of Karlinsky.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Katzir and Karlinsky to obtain the invention as specified in claim 7.

Regarding claim 18, Examiner notes that the claim recites features that are substantially the same as features recited in claim 7.  Katzir in view of Karlinsky the features of claim 7 – see rejection above.  Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Katzir in view of Karlinsky for substantially the same reasons as claim 7.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir in view of ‘Harley’ (“Segmentation-Aware Convolutional Neural Networks Using Local Attention Masks,” 2017).
Regarding claim 8, Katzir teaches the method of claim 5.
Katzir suggests a variety of segmentation techniques that can be used (e.g. [0088]), but does not explicitly teach that wherein classifying each pixel of the first image as belonging to one or more classes of a plurality of classes comprises:
classifying the pixels of the input image into a key points class by a first convolutional neural network; and
classifying the pixels of the input image into a remainder of classes of the plurality of classes by a second convolutional neural network.
However, Harley does teach techniques for performing segmentation (e.g. Section 5.1), where classifying each pixel of the first image as belonging to one or more classes of a plurality of classes (e.g. Figure 6) comprises:
classifying the pixels of the input image into a key points class by a first convolutional neural network (Figure 5, two CNNs are used: an embedding network and a task-specific network; Section 3.1, Figure 3, the embedding network generates a foreground-background mask; The pixels identified as foreground in the mask can be considered “key points” because they are used in subsequent convolutions by the task-specific network, while background pixels are not; Figure 3, “Embed mask” column shows examples of the masks; also see e.g. Page 2, first paragraph, and Section 3.4)
classifying the pixels of the input image into a remainder of classes of the plurality of classes by a second convolutional neural network (Figure 5: task-specific network is second CNN; Section 5.1, for the semantic segmentation task, this second CNN performs semantic CNN by classifying an image into a plurality of other classes).
Harley teaches that its techniques improve upon baseline segmentation techniques (e.g. Page 7, table in left column and Figure 7).
Given that Katzir requires a segmentation, and that Harley teaches a convolutional neural network that can provide the required segmentation with better performance than a baseline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Katzir with the first and second segmentation CNNs of Harley in order to improve the method with the reasonable expectation that this would result in a method that obtained a required segmentation in a manner that had greater performance than baseline alternatives.  This technique for improving the method of Katzir was within the ordinary ability of one of ordinary skill in the art based on the teachings of Harley.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Katzir and Harley to obtain the invention as specified in claim 8.	 

Regarding claim 19, Examiner notes that the claim recites features that are substantially the same as features recited in claim 8.  Katzir in view of Harley the features of claim 8 – see rejection above.  Accordingly, claim 19 is also rejected under .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669